Citation Nr: 1747607	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  12-26 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a neck condition to include as secondary to a service-connected lumbar spine condition.

2. Entitlement to service connection for a right shoulder condition to include as secondary to a service-connected lumbar spine condition.  

3. Entitlement to service connection for a left shoulder condition to include as secondary to a service-connected lumbar spine condition.

4. Entitlement to service connection for a sleep disorder with numbness of the arms, legs, and hips to include as secondary to a service-connected lumbar spine condition.

5. Entitlement to an increased rating in excess of 10 percent for service-connected lumbar strain prior to August 10, 2016 and to a rating in excess of 20 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970.

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from September 2010 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal was subsequently remanded in June 2016 for additional claim development and has now been returned to the Board for further adjudication.

In February 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.   

The Board notes that although previously the issues of entitlement to service connection for alcohol and drug abuse, and for adjustment disorder were previously before the Board in connection with this appeal, service connection for an unspecified anxiety disorder with alcohol and stimulant use disorder (previously claimed as an adjustment disorder) was granted in a December 2016 rating decision.  As such, those matters are no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate due process and claim development assistance.

First, addressing the Veteran's service connection claims, as discussed above, the Board previously remanded this appeal for additional claim development in February 2016; the requested development included the provision of VA examinations diagnosing any neck, bilateral shoulder, and sleep disorders, and the provision of responsive etiology opinions to the theories of entitlement raised by the record.  Although several examinations were scheduled and completed in August 2016, unfortunately such examinations were not responsive to the February 2016 Board remand directives.  The Veteran's neck examination does not include the requested etiology opinions, the Veteran's bilateral shoulder examination does not contain an assessment of the Veteran's shoulders noting only that there is no current diagnosis in the Veteran's treatment records and that shoulder conditions are not included on the Veteran's VA problems list, and the Veteran's sleep disorder examination appears to have assessed him for sleep apnea only.  

When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  As such, remand of all of the Veteran's pending service connection claims is required.  

As for the Veteran's low back increased rating claim, recently, the United States Court of Appeals for Veterans Claims (Court) has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59." Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59, which addresses musculoskeletal claims where pain on motion is involved, indicates that "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  However, the Court went on to indicate that range of motion testing of the opposite joint does not apply "for joints that do not have an opposite or whose opposite is also damaged."  Id.  On examination in August 2016, the Veteran exhibited painful motion during range of motion testing.  Further, in Sharp v. Shulkin, __ Vet.App. __, 2017 WL 3879425 (Sept. 6, 2017), the Court explained that "the VA Clinician's Guide instructs examiners when evaluating certain musculoskeletal conditions to obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from a veteran, including during flare-ups.  The examiner should elicit relevant information as to a veteran's flares with a description of the additional functional loss, if any, a veteran suffers during flares.  The examiner should estimate a veteran's functional loss due to flare-ups based on all the evidence of record-including the lay information or sufficiently explain why the examiner cannot do so.  As such, despite the fact that the Veteran was recently provided a lumbar spine examination in August 2016, because the Veteran's current VA examination is not compliant with recent case law, the Veteran's lumbar spine claim must be remanded for a new VA examination.

Finally, as the Veteran's claim is already being remanded for additional claim development, and more recent treatment records may be beneficial to the Veteran's claim, on remand any outstanding VA treatment records relevant to the Veteran's claim should also be procured.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records relevant to the claims on appeal and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his lumbar spine disability. The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's lumbar spine disability, and its functional impact on his daily and occupational activities.  The examiner should test the range of motion for the Veteran's lumbar spine during active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so (i.e. safety, practicality etc.).
c. The examiner should obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flare-ups from the Veteran himself.  The examiner should elicit relevant information as to the Veteran's flare-ups with a description of the additional functional loss, if any, the Veteran has during flare-ups.  The examiner should estimate the Veteran's functional loss due to flare-ups based on all the evidence of record-including the lay information or sufficiently explain why the examiner cannot do so.

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. Schedule the Veteran for an examination with an appropriate clinician to assess him for a neck condition to be conducted after development in (1) described above has been completed.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

b. The examiner must assess and diagnose the Veteran with all current neck disabilities.  In this regard, any necessary diagnostic testing required that is not already of record should be completed.

c. Then, the examiner is asked to provide the following opinions:

i. Whether it is at least as likely as not (50 percent or greater probability) any diagnosed neck conditions: (1) began during active service; or (2) are otherwise related to an incident of service. The examiner should consider the Veteran's testimony that his neck and shoulder disabilities are related to riding in the back of trucks and hiking up and down hills when he was in Korea during service.  The examiner should address the complaint of neck soreness, which was noted on the Veteran's service separation examination in September 1970.  

ii. If the response to (i) is negative, whether it is at least as likely as not (50 percent or greater probability) that any diagnosed neck condition is proximately due to or the result of his service-connected lumbar spine disability.

iii. If the response to (i) and (ii) is negative, whether it is at least as likely as not (50 percent or greater probability) that any diagnosed neck condition was aggravated beyond its natural progression by his service-connected lumbar spine condition.

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4. Schedule the Veteran for an examination with an appropriate clinician to assess him for left and right shoulder conditions to be conducted after development in (1) described above has been completed.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

b. The examiner must assess and diagnose the Veteran with any current right or left shoulder disabilities.  In this regard, any necessary diagnostic testing required that is not already of record should be completed.

c. Then, the examiner is asked to provide the following opinions:

i. Whether it is at least as likely as not (50 percent or greater probability) any diagnosed left or right shoulder conditions: (1) began during active service; or (2) is otherwise related to an incident of service.  The examiner should consider the Veteran's testimony that his neck and shoulder disabilities are related to riding in the back of trucks and hiking up and down hills when he was in Korea during service.  

ii. If the response to (i) is negative, whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left or right shoulder condition is proximately due to or the result of his service-connected lumbar spine disability.

iii. If the response to (i) and (ii) is negative, whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left or right shoulder condition was aggravated beyond its natural progression by his service-connected lumbar spine condition.

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

5. Schedule the Veteran for an examination with an appropriate clinician to assess him for any sleep disabilities to be conducted after development in (1) described above has been completed.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

b. The examiner must assess and diagnose all sleep disabilities found to be present.  In this regard, any necessary diagnostic testing required that is not already of record should be completed.

c. Then, the examiner is asked to provide the following opinions:

i. Whether it is at least as likely as not (50 percent or greater probability) any diagnosed sleep disability: (1) began during active service; or (2) is otherwise are related to an incident of service.  The examiner should consider the Veteran's testimony that his neck and shoulder disabilities are related to riding in the back of trucks and hiking up and down hills when he was in Korea during service.  The examiner should consider the September 1970 separation examination, which noted a report of frequent trouble sleeping.

ii. If the response to (i) is negative, whether it is at least as likely as not (50 percent or greater probability) that any diagnosed sleep disability is proximately due to or the result of his service-connected lumbar spine disability or other service-connected disability.

iii. If the response to (i) and (ii) is negative, whether it is at least as likely as not (50 percent or greater probability) that any diagnosed sleep disability was aggravated beyond its natural progression by his service-connected lumbar spine condition or other service-connected disability.  

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

6. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

7. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




